Citation Nr: 1223892	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-18 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from November 1954 to November 1956. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2006 and August 2007 from the above Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2009, the Board affirmed the RO's denial of benefits on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2010 Order, the Court granted the parties' Joint Motion to vacate and remand the Board's decision for action consistent with the directives contained in the joint motion.  The case was remanded to the RO in June 2010 for additional development and adjudicative action.  It has now been returned to the Board for further appellate consideration.  

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder, which were considered by the RO in the May 2012 supplemental statement of the case.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidentiary record does not establish that the Veteran was engaged in combat with the enemy nor was he exposed to hostile military or terrorist activity while on active duty.

2.  The Veteran's claimed stressor events are not sufficient to support a diagnosis of PTSD.  Furthermore, his primary in-service stressful experience has not been corroborated by service records, or by other credible supporting evidence, and he has not provided sufficient information for VA to attempt to independently corroborate any such in-service stressor event. 

3.  The competent and probative medical evidence of record establishes that the Veteran does not have PTSD.  

4.  There is no competent medical evidence that a psychiatric disorder, other than PTSD was manifested in service or a psychosis was manifested within one year thereafter, nor is there competent evidence that any currently diagnosed psychiatric disorder is causally or etiologically related to service in any way.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in, or aggravated by, the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In pre-adjudication letters dated in July 2005 and January 2007, the RO informed the Veteran of its duty to assist him in substantiating his claim under the VCAA, and the effect of this duty upon his claim.  The January 2007 letter also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the claim adjudicated herein.  His in-service and pertinent post-service treatment reports have been obtained and associated with the claims file and/or Virtual VA folder.  The Veteran was notified in December 2005 and May 2008 that his service personnel records were destroyed in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  To that end, the RO requested that he provide any copies of these records that he may possess, which the Veteran submitted in May 2008.  To the extent that he was able to provide identifying information, exhaustive attempts were made to obtain evidence that would corroborate his claimed stressors including requests to the U.S. Army and Joint Services Records Research Center (JSRRC) and the U.S. Army Crime Records Center.  Additionally, the Veteran has not indicated that he is in receipt of, and VA does not have knowledge of, disability benefits from the Social Security Administration (SSA).  Therefore, any failure on the part of the RO to request and/or obtain pertinent SSA disability determinations and the medical records considered in making those decisions was not in error.  38 C.F.R. § 3.159 (c) (2). 

The RO also obtained a VA psychiatric examination in May 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the 2012 VA examination is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's in-service stressor history to support the conclusions reached.  There is also no medical evidence of record that suggests a nexus between any currently diagnosed psychiatric disorder and his military service; nor has the Veteran provided credible evidence of continuity of symptomatology since separation from service.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  



Law and Analysis 

The Veteran is seeking service connection for his psychiatric symptoms.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) ; see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV). 38 C.F.R. § 3.304(f).  The U.S. Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV.  Cohen, supra.  According to the current criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, and the occurrence of a claimed stressor is an adjudicatory determination.  Id.

Furthermore, the pertinent regulation provides that, if the evidence establishes that the veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).  

However, in order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

The VA regulation at 38 C.F.R. 3.304(f) was recently amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  

The Board notes the issuance of the amended 38 C.F.R. § 3.304(f)(3) relaxes the evidentiary standard for establishing in-service stressors in claims for PTSD.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity" and provided that the claimed stressor(s) is(are) consistent with the places, types, and circumstances of the Veteran's service.  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.  

The Board is not required to accept the Veteran's uncorroborated account of his active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear that the Board is not required to accept the Veteran's statements regarding his alleged stressors, if the Board does not find the statements regarding his stressors to be credible.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In this case, there is no evidence that the Veteran had combat service for the purposes of the controlling regulations.  Rather, he contends that his psychiatric problems stem from multiple non-combat stressors, which generally pertain to his experience as a parachutist.  He has identified several events which he considers to be the precipitating causes of his claimed PTSD.   The Veteran has stated that he was stationed in Panama for several months during active duty, during which time he participated in training activities called Operation Barracuda.  During that time he was involved in an incident in which a fellow soldier was shot in the hip by a weapon that had not been properly unloaded.  The Veteran did not witness the event, but was called, along with his unit, to testify at the ensuing court-martial, which he estimates occurred in June or July 1956.  The Veteran has also reported assisting in parachute jumps during high wind in which he witnessed a paratrooper being dragged 200 yards into rough terrain.  See August 2005 and January 2007 stressor statements.  

The Veteran provided additional stressor information in an August 2010 statement.  At that time he was able to recall the name of the soldier who was injured during Operation Barracuda as either Pvt. or PFC. B.W. or W.W.  He briefly recounted the accidental shooting stating that this soldier sustained a gunshot wound when the team leader picked up the gun to clean it and did not properly clear the weapon resulting in an unintentional firing of the weapon shooting W.W. in the hip and another soldier in the ankle.  He indicated that as the assistant gunner he had to testify at the team leader's general court-martial.  The stress of the shooting and of the court-martial have never left him.  The Veteran could not recall the second soldier's name.  

However, since combat status has not been established and the Veteran's stressors of an testifying at a court-martial and parachuting in high winds, do not appear to fall within the purview of the new version of 38 C.F.R. § 3.304(f)(3), his statements alone cannot constitute conclusive evidence of the occurrence of the in-service stressor.  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The Veteran's complete service personnel records are not available for review, despite the RO's attempt to obtain them.  Certification of their unavailability was received from NPRC.  See VA Form 3101 dated in December 2005 and August 2010.  A formal finding of on the unavailability of these records was also made in a May 2008 Memorandum.  Accordingly, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board notes that case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that the complete service personnel file is unavailable, the appeal must be decided upon the evidence of record.  

In this case, copies of some service personnel records were made available by the Veteran, including his DD-Form 214, which confirms that he was awarded a Parachutist Badge and shows that he participated in at least eight parachute jumps.  Therefore the Veteran's claimed stressor of experiencing rough landings during parachute jumps, would be consistent with this duty.  38 U.S.C.A. § 1154(a).  

With regard to the Veteran's main stressor, in a November 2010 letter, the RO requested from the Army copies of any relevant investigative reports related to the accidental shooting and the court martial records of the Veteran's testimony.  In a December 2010 response, the Army Department's Legal Services Agency informed VA that they had no such record pertaining to the Veteran.  They explained that they had custody of the Army's permanent court-martial records; namely all records of trial by general court-martial and records of those trials by special court-martial in which the sentence approved by the convening authority included a bad-conduct discharge.  Other records not involving bad-conduct discharge were maintained temporarily by the reviewing staff judge advocate office, then are transferred to a Federal records center and destroyed after ten years.  The VA was informed that copies of a court-martial conviction were maintained in the service member's Military Personnel Records Jacket (DA Form 201) at the National Personnel Records Center.  

In June 2011, the RO made additional efforts to verify the Veteran's in-service stressors through the JSRRC and the Defense Personnel Records Imagining System (DPRIS).  In response DPRIS indicated that they were unable to locate unit records submitted by the 50th Signal Battalion for the time period of the stressor.  They were also unable to coordinate their research with The U.S. Army Combat Readiness/Safety Center since the databases were only searchable back to October 1974 and ground incident reports back to 1973.  Also CID only retained criminal investigation reports for up to 40 years.  However morning reports, which could be used to verify daily personnel actions, such as wounding in action, killed in action, missing in action or transfers could be ordered from the National Archives and Records Administration.  

The RO also contacted the U.S. Army Crimes Records Center in October 2011, for assistance in confirming the Veteran's claimed stressors.  They received a response that same month indicating that no supporting records were found.  

In April 2012, the RO made a formal finding of insufficient information to verify the Veteran's claimed PTSD stressor.

However, another critical element is that, based on the record as a whole, the Veteran lacks a proper diagnosis of PTSD.  See 38 C.F.R. § 3.304(f).  The Board acknowledges that the record contains favorable evidence in the form of a November 2006 VA outpatient treatment note from a registered nurse who diagnosed PTSD.  She noted several disabling symptoms, including impaired recent memory, anxious mood, restlessness, and nightmares.  Considered in isolation, this opinion could be construed as supporting the Veteran's contention that he currently has PTSD.  However, in this case the diagnosis is based upon vague and general reference to symptoms without any indication that specific stressor history was reviewed as part of the basis for the diagnosis.  Thus, the Board assigns minimal, if any, probative weight to this treatment note.  

The Board further notes that the Veteran's stressors, described by him during multiple VA and private examinations between 2005 and 2008, did not result in a diagnosis of PTSD.  Specifically, during a December 2005 VA outpatient visit, the Veteran's answers to several questions triggered a positive result on a PTSD screening, but no diagnosis was given at that time.  Subsequent examinations resulted in diagnoses of undifferentiated somatoform disorder, major depressive disorder and generalized anxiety disorder.  See also VA outpatient treatment records dated in May 2006, July 2006, August 2006, January 2007 and September 2007.  

The Veteran has also submitted a private psychological evaluation, conducted in December 2007 and January 2008, at which time he was noted to complain of nervousness due to military experiences and reported a significant medical event in 1985 of open heart surgery.  During the evaluation, the Veteran reiterated the two main events from which he felt his psychiatric disorder stemmed, noting that he was not directly involved in the shooting and did not witness any soldier being shot but was only told of the shooting.  He noted that in attempting to help a fellow paratrooper during a problematic parachute landing, he was caught up in a dragging incident.  The psychologist noted that while the Veteran's military experiences certainly had some trauma involved, he was never in an active combat zone or under enemy fire.  The noted shooting incident and problematic parachuting under heavy wind conditions were certainly stressful, but did not qualify as severe traumatic incidents of the type that servicemen typically experienced while serving in an active combat zone.  Rather the Veteran's nervousness likely was partially related to post-operative issues in the aftermath of his 1985 heart bypass procedure and subsequent stent implantations.  In addition, hereditary/constitutional issues relating to predispositions to anxiety and depression, likewise, could not be discounted.  The Veteran's exposure to stressful events while in the military may also be a contributing factor, but a PTSD diagnosis did not appear warranted.  The clinical impression was mood disorder due to cardiac condition. 

The Veteran was noted at an April 2008 VA treatment visit to complain of reliving jungle experiences, including a friendly fire incident he claims occurred while he was stationed in Panama for training.  At that visit, the psychologist, who had previously evaluated the Veteran in a private setting in December 2007 and January 2008, stated that the Veteran's ongoing anxiety disorder was exacerbated by military service.  

In May 2011, the Veteran was referred for VA examination for the purpose of determining whether the evidence supported a diagnosis of PTSD.  Although the claims file was not available for review, the examiner took a detailed history of the Veteran's in-service stressors, post-service symptoms and a review was made of his VA medical records.  The Veteran was also administered a battery of psychometric tests, to assess psychopathology and specific symptoms of PTSD.  

During the interview, the Veteran recalled his time spent in Panama where he was with a unit that incurred a casualty during a training exercise.  He also continued to claim that he was traumatized by that incident along with another incident in which a parachute jump became problematic due to wind conditions.  The examiner noted that per the Veteran's report, he did not witness the shooting and that the most traumatic part of this incident was the court martial where he had to be in a room with 6 to 10 high ranking officers "breaking down and putting back together the 30 caliber machine gun, not the shooting itself."  The examiner noted that the incidents the Veteran described would not be considered traumas in the DSM's sense of trauma.  In addition, the veteran did not describe any re-experiencing phenomena in any sense during the interview.

The examiner then referred to the Veteran's history of psychiatric care, which shows he was first seen in May 2006 by a psychiatrist and given a diagnosis of somatoform disorder and placed on medication.  He was followed up in July 2006 and then given a diagnosis of adjustment disorder with anxiety stating he was having difficulty adjusting to his health issues.  At his next visit in January 2007 the same psychiatrist gave the Veteran a diagnosis of generalized anxiety disorder noting that Veteran was having some recollection of his days in the service.  In August 2007 a VA nurse reported a diagnosis of recurrent major depression.  The Veteran was seen by VA physician in October 2007 and began individual therapy in January 2008, but again had not been diagnosed with PTSD.  Instead the diagnoses were anxiety disorder, generalized anxiety disorder, depression and PTSD considered.

After carefully reviewing medical records, the clinical interview, and medical literature, the VA examiner concluded the Veteran did not meet the DSM-IV criteria for PTSD.  A diagnosis of anxiety disorder, NOS was given, but the examiner could find no evidence to prove that the anxiety disorder was caused by or a result of military service.  Thus it was not at least as likely as not due to or aggravated by the Veteran's military service (less than 50%).

A second VA examination was obtained in order to address inadequacies in the May 2011 opinion and to address the regulatory changes which became effective on July 13, 2010 permitting the Veteran's lay testimony alone to establish the occurrence of the claimed in-service stressor.  After reviewing the entire claims file extensively, including the Veteran's service records and the previous VA examination in May 2011, the examiner confirmed that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Instead, an Axis I diagnosis of anxiety disorder was given.  

The VA examiner determined the Veteran's stressors involving the accidental shooting of a fellow soldier and being dragged by a parachute were not adequate to support the diagnosis of PTSD and were not related to the Veteran's fear of hostile military or terrorist activity, since they occurred during training exercises in Panama and the Veteran never served in a combat zone.  The VA examiner also referred to the April 2012 formal finding that the Veteran's stressors had not been verified.

The VA examiner further determined that the Veteran did not meet the diagnostic criteria for a PTSD diagnosis.  He explained that the Veteran's reported trauma did not meet the intent of a trauma according to the Diagnostic and Statistical Manual.  The Veteran's most significant reported traumatic event was not directly experienced by him and he did not witness it.  Although he was aware of an event experienced by another though this did not involve a family member or a close friend.  Instead the Veteran noted that the most stressful part of the event was giving testimony at the court martial.  The VA examiner noted that while testimony at a court martial can be very intimidating for a junior soldier, it did not rise to the level of an extreme traumatic stressor.  The Veteran's other reported stressor of being dragged by a parachute, did not result in his seeking treatment for injuries and would not be considered an extremely traumatic stressor.  In addition, the Veteran's reported symptoms have not had a significant impact on his functioning over time.  He reported many years of good relationships, successful operation of a business and successfully working in his current job.

The VA examiner then referred to the multiple evaluations in the Veteran's medical record over many years by different mental health providers and other physicians without a PTSD diagnosis.  Although there was one note by a registered nurse with a PTSD diagnosis in November 2006, it was not supported by evaluations by the psychiatrist she was supporting either before or after the note, and she did not use the same diagnosis in two consecutive notes.  The VA examiner opined that the multiple diagnoses by different mental health providers, trained in diagnosis, outweighs the single diagnosis by the registered nurse and indicates that the PTSD diagnosis was not valid.

The examiner also noted that the April 2008 VA treatment note, indicating exacerbation of the Veteran's anxiety by military service, was contradicted by the psychologist himself.  This was not the psychologist's first contact with Veteran and at the time he did not support his comment about exacerbation of anxiety by Veteran's military service in this note.  The psychologist indicated that he was familiar with Veteran through an evaluation outside of the VA in December 2007 and January 2008.  In that evaluation the psychologist attributed the Veteran's anxiety to other causes and noted that a PTSD diagnosis was not warranted.  The VA examiner also noted that the Veteran himself denied any anxiety prior to service during the course of the evaluation, so an existing anxiety disorder did not exist and could not have been exacerbated.

The VA examiner concluded the Veteran had an anxiety disorder and there was not sufficient evidence to consider this disorder as being caused by any incidents in the service.  The Veteran's service treatment records show no evidence of treatment for mental health disorders while in the military and the Veteran reported that he did well in his year at Ft. Bragg following his training in Panama.  Although the Veteran gave a history of drinking alcohol regularly during that time, he indicated that the drinking was secondary to what he considered normal drinking for soldiers, not as a response to anxiety.  Even following service, the Veteran had many years of successful functioning in life without treatment for anxiety.  The VA examiner noted there were other diagnoses that have been used over time in his treatment records, though not consistently, including depressive disorders, somatoform disorder and adjustment disorder.  Similar to anxiety, there is not sufficient evidence to consider these diagnoses as caused by his military service and they did not exist prior to military service so could not have been exacerbated by service.

In summary, the Veteran's claim for PTSD is implausible since there is no credible medical diagnosis of this condition in the record.  A substantial negative piece of evidence is the 2012 VA psychiatric examination report which was conducted for the express purpose of determining whether the Veteran met the diagnostic criteria for PTSD.  Here, the VA examiner reviewed the complete claims file and was able to fully consider and comment upon all the evidence currently of record in expressing his diagnostic opinion.  He considered the relevant diagnostic criteria and specified the ways in which the Veteran failed to meet the criteria for a diagnosis of PTSD.  Moreover, in rendering his opinion, he referred to the Veteran's stressors and specific medical history to support his conclusion.  In fact, he specifically rejected the Veteran's claimed stressors as inadequate for a diagnosis of PTSD.  Moreover, extensive psychological testing undertaken for the express purpose of clarifying the diagnostic picture did not yield a diagnosis of PTSD, but rather was consistent with an anxiety disorder.  In reaching this decision, the examiner also considered the Veteran's fear of hostile military activity as a result of his military service.  

As noted in the Introduction, the Court has held that, when a Veteran submits a claim for service connection for PTSD, he claims service connection for psychiatric symptomatology regardless of how the disability is diagnosed.  Therefore, VA must consider service connection for a disability manifested by those symptoms, regardless of how it is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  The weight of credible medical evidence in the present appeal shows that after service, the Veteran was treated for various psychiatric diagnoses, to include generalized anxiety disorder, somatoform disorder, and major depressive disorder.  

Unfortunately, the Board is also unable to attribute the post-service development of any diagnosed psychiatric disorder, other than PTSD, to the Veteran's military service.  Service treatment records are entirely negative for any psychiatric complaints, treatment, or diagnoses.  In this regard, service treatment records are entirely negative for psychiatric complaints or symptomatology.  These records do not show that the Veteran ever received psychiatric counseling during active duty.  His separation examination report shows no psychiatric abnormality.  

Post-service treatment records show psychiatric symptomatology as early as 2006.  While these records do not clearly indicate an etiology for the Veteran's diagnosed disabilities, they do discuss in-service incidents as well as other non-service related factors, such as a preoccupation with his medical condition following major heart surgery.  However there follows a period of 50 years during which the Veteran did not seek or require any form of psychiatric treatment or evaluation.  Although such is not required to establish continuity of symptomatology during those intervening years after his service, a lack of such evidence does diminish the credibility of any assertion of relevant pathology since service consistent with 38 C.F.R. § 3.303(b).  Savage supra.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, the record is negative for a medical opinion, including the VA examination in May 2012, which link any diagnosed psychiatric disorder to service.  See Hickson, supra.  

Careful consideration has also been given to the private psychological evaluation from December 2007/January 2008 and the VA treatment note from April 2008, where the psychologist implicated the Veteran's military as contributing to or exacerbating his anxiety disorder.  The Board is cognizant that this psychologist has evaluated the Veteran over time and the opinions clearly reflect consideration of the Veteran's claimed in-service stressors and documented post-service medical history.  However when viewed against the background of the entire of the claims file, the opinions are deficient in that the psychologist did not sufficiently address the lack of documented psychiatric complaints during service and failed to account for the 50-year gap in the medical record from 1956 to 2006.  

On the other hand, the Board finds the May 2012 VA opinion highly probative as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's relevant medical history, as well as his history of both in-service and post-service stressors, and discussed the Veteran's current symptoms in the context of that history.  As a result, the examiner was able to address fully the salient question as to the origin of the Veteran's anxiety disorder and its relationship to military service.  

Therefore, after weighing all the evidence, the Board finds greater probative value in the 2012 VA medical opinion, and, in light of the other evidence of record, this negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The private medical opinion and VA treatment notes, while not discounted entirely, are entitled to less probative weight in the face of the remaining evidentiary record. 

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his written statements regarding his mental condition.  His primary argument is that his psychiatric problems are related to his military service.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed psychiatric disorder are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

For the above reasons, the Board is of the opinion that it has fully discharged its obligation to evaluate and discuss all of the evidence that may be favorable to the Veteran as mandated by O'Hare, supra, and that case's progeny.  A preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for an acquired psychiatric disorder to include PTSD is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


